Citation Nr: 1021084	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension based on a need for 
aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to September 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Oakland, California.  When she filed her substantive 
appeal (VA Form 9), the Veteran stated that she wanted a 
hearing before the Board in order to present testimony on the 
issue on appeal.  The Veteran subsequently withdrew her Board 
hearing request in February 2010, however.  See 38 C.F.R. 
§ 20.704 (2009).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent evidence of record does not establish that 
the Veteran's disabilities render her so helpless as to 
require the regular aid and attendance of another person to 
perform personal care functions of everyday living or to 
protect herself from the hazards and dangers incident to the 
daily environment.

3.  The Veteran is not substantially and indefinitely 
confined to her dwelling or immediate premises as a result of 
her disabilities; she also does not have a single permanent 
disability ratable at 100 percent plus additional disability 
ratable at 60 percent or more.  


CONCLUSION OF LAW

The criteria for the award of special monthly pension based 
on the need for regular aid and attendance or due to 
housebound status have not been met.  38 U.S.C.A. §§ 1502, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in August 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that she was so helpless as to require the regular 
aid and attendance of another person to perform personal care 
functions of everyday living or to protect herself from the 
hazards and dangers incident to the daily environment and 
noted other types of evidence the Veteran could submit in 
support of her claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting special monthly pension based on 
the need for aid and attendance or housebound status.  Thus, 
any failure to develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
and although the Veteran was not advised of the Dingess 
requirements, the Board finds that any failure to satisfy the 
duty to notify in that regard is not prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd 
sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 
2005 letter was issued prior to the December 2005 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address her 
contended entitlement to special monthly pension.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

The Veteran contends that she is entitled to special monthly 
pension because she requires assistance with her activities 
of daily living and her service-connected right ankle 
disability and multiple nonservice-connected disabilities 
prevent her from being able to leave the house.
 
Increased pension benefits are payable to a Veteran who needs 
the regular aid and attendance of another or by reason of 
being housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 
3.351(a)(1).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which  
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment. 

Not all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) must be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); see also 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at 
least one factor listed in § 3.352(a) must be present for a 
grant of special monthly pension based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the Veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

A Veteran may be entitled to "housebound" benefits if he has 
a single permanent disability that is 100 percent disabling 
and additional disabilities independently rated as 60 percent 
or more disabling under the provisions of 38 C.F.R. Part 4, 
or if he is "permanently housebound" by reason of disability.  
See 38 C.F.R. § 3.351(d).  The requirement that the Veteran 
be "permanently housebound" is met when the Veteran is 
substantially confined to his dwelling and the immediate 
premises, and it is reasonably certain that the disabilities 
that result in his confinement will continue throughout his 
lifetime.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to special monthly 
pension based on the need for aid and attendance or 
housebound status.  The Board initially notes that the 
Veteran does not meet the criteria for special monthly 
pension at the housebound rate based on one single permanent 
disability rated as 100 percent disabling and a separate 
disability rated at 60 percent or higher.  The Board notes 
that service connection currently is in effect only for 
residuals of a fracture of the right ankle, rated as zero 
percent disabling (or noncompensable).  In addition, while 
the evidence of record demonstrates that the Veteran reports 
that she prefers not to drive because of her disabilities, 
the medical evidence of record does not demonstrate that that 
the Veteran is unable to engage in activities outside of her 
home.  Indeed, as noted in VA and private treatment records 
dated between November 2004 and March 2005, the Veteran 
drives herself to the VA medical center and private 
physician's offices for medical treatment.  

Additionally, the Board notes that evidence of record does 
not show that the Veteran's service-connected right ankle 
disability and multiple non-service-connected disabilities 
cause her to be permanently bedridden or so helpless as to be 
in need of regular aid and attendance under the criteria of 
38 C.F.R. § 3.352(a) set forth above.  In this regard, the 
medical evidence does not demonstrate that the Veteran 
required regular aid and attendance due to any of her 
disabilities.  The record indicates that the Veteran has 
numerous nonservice-connected disabilities, to include a left 
shoulder disability, a back disability, bilateral knee pain, 
and manic depression (as seen in a January 2007 treatment 
report from Orthopedic Surgical Institute and VA treatment 
notes).  The record also shows that the Veteran is not 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance due to service-connected 
disability.  The Veteran's VA treatment records and November 
2004 and June 2005 VA field reports indicate that, although 
the Veteran has reported some impairment as to her activities 
of daily living due to her disabilities, there is no 
objective evidence that the Veteran is unable to do the 
following independently: bathe, perform hygiene and grooming, 
dress, travel and eat.  There also was no objective evidence 
that she was incontinent of bowel and bladder or was impaired 
as to toileting.   In summary, the competent evidence of 
record does not indicate that the Veteran's limitations are 
due solely to her service-connected right ankle disability.  
Accordingly, the Board concludes that the Veteran is not 
entitled to special monthly pension based on the need for aid 
and attendance or housebound status.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


